Citation Nr: 0816104	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO).

In June 2006, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in September 2006, it 
was remanded for additional development.


FINDINGS OF FACT

1.  For the period prior to May 10, 2007, the veteran's 
bilateral hearing loss disability was manifested by level III 
hearing loss in the right ear and level II hearing loss in 
the left ear.

2.  For the period beginning on May 10, 2007, the veteran's 
bilateral hearing loss disability was manifested by level XI 
hearing loss in the right ear and level I hearing loss in the 
left ear.

3.  For the period beginning on August 3, 2007, the veteran's 
bilateral hearing loss disability is manifested by level V 
hearing loss in the right ear and level I hearing loss in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
veteran's bilateral hearing loss for the period prior to May 
10, 2007 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

2.  The criteria for a rating of 10 percent, but not higher, 
for bilateral hearing loss have been met from May 10, 2007 
through August 2, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2007).

3.  The criteria for an evaluation in excess of 0 percent for 
veteran's bilateral hearing loss for the period beginning 
August 3, 2007 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an April 2002 letter, which was issued prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
An October 2006 letter advised the veteran regarding 
substantiating a claim for an increased rating, to include 
the types of evidence to submit, such as statements from his 
doctor, statements from other individuals describing their 
observations, or his own statement describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In addition, the letter advised the veteran of the 
type of evidence needed to establish a disability rating, 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms, and 
of the evidence the needed to establish an effective date.  
Id.  The veteran was provided with the rating criteria to 
establish disability ratings for bilateral hearing loss in 
the January 2004 statement of the case.  The claim was last 
readjudicated in November 2007.  

In any event, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He has been an active participant 
in the claims process, and has participated in a Board 
hearing during which he described the impact of his 
disability on his functioning.  The veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).  The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  38 C.F.R. § 4.86(b) (2007).  

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability, the 
Board notes initially that the veteran's hearing loss does 
not reflect exceptional patterns of hearing impairment under 
38 C.F.R. § 4.86. 

An October 2003 VA audiology exam report notes the veteran's 
complaints of difficulty hearing words clearly and hearing at 
a distance.  Pure tone air conduction 

thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right 
Ear
30
35
60
65
48
Left 
Ear
20
25
45
70
40

Maryland CNC tests revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  
Such findings represent level III hearing impairment in the 
right ear and level II hearing impairment in the left ear 
under Table VI.  A noncompensable evaluation is warranted 
when those values are applied to Table VII.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

A January 2007 VA audiology exam report notes the veteran's 
complaints of difficulty hearing during conversations with 
his wife, left ear worse than right.  Pure tone air 
conduction thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right 
Ear
20
30
60
65
44
Left 
Ear
35
40
50
70
49

Maryland CNC tests revealed speech recognition ability of 92 
percent in the right ear and 94 percent in the left ear.  The 
findings reflect level I hearing impairment in the right ear 
and level I hearing impairment in the left ear in Table VI.  
When applied to Table VII, this combination also produces a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

A May 10, 2007, addendum to a VA audiology evaluation notes 
that the veteran was referred to the VA audiology clinic for 
increased hearing loss in the right ear, which reportedly 
began three weeks prior.  The assessment was significant 
decrease noted in the right ear in hearing threshold levels 
and word recognition ability.  The veteran was advised to 
discontinue the hearing aid use in the right ear because it 
was noted to be providing minimal, if any, benefit.  Pure 
tone air conduction 


thresholds, in decibels, were as follows:


1000 Hz 
2000 Hz
3000 Hz
4000 Hz
Average
Right 
Ear
40
60
70
80
63
Left 
Ear
15
20
35
65
34

Maryland CNC tests revealed speech recognition ability of 28 
percent in the right ear and 92 percent in the left ear.  
These finding level XI hearing impairment in the right ear 
and level I hearing impairment in the left ear.  When applied 
to Table VII, this combination yields a 10 percent 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

However, an August 3, 2007, reassessment report from the VA 
audiology clinic notes that the veteran had a sudden 
sensorineural hearing loss in May 2007, and was cleared for a 
hearing aid.  His hearing, as shown below, has improved and 
his word discrimination score for the right ear has improved 
significantly.  Pure tone air conduction thresholds, in 
decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right 
Ear
35
50
60
75
55

Maryland CNC testing in the right ear revealed speech 
recognition ability of 70 percent.  These findings reflect 
level V hearing impairment in the right ear.  When paired 
with the level I hearing impairment of the left ear from May 
2007, such produces a noncompensable evaluation.

In sum, the record demonstrates that the veteran's bilateral 
hearing loss warrants a noncompensable rating prior to May 
10, 2007, a rating of 10 percent for the period from May 10, 
2007 through August 2, 2007, and a noncompensable rating from 
August 3, 2007.  See Fenderson, supra.

The Board has considered whether the veteran's bilateral 
hearing loss presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's bilateral hearing 
loss, in and of itself, has not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss for the period prior to May 10, 2007, 
is denied.

Entitlement to a rating of 10 percent for bilateral hearing 
loss for the period from May 10, 2007 through August 2, 2007, 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.

Entitlement to a compensable evaluation for bilateral hearing 
loss from August 3, 2007, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


